DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:	The closest prior art of record Dogru (US 2016/0186535 A1) teaches using well models to calculate oil, water and gas production rates from wells in an oil and gas reservoirs. If the well production rate is known, they are used to calculate the flow profile along the perforated interval of the well. 	However the prior art searched fails to teach or make obvious
    PNG
    media_image1.png
    773
    849
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    722
    494
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    704
    493
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    460
    494
    media_image4.png
    Greyscale
	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claim 2 is allowed due to their dependency of Claim 1.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	AlSaud (US 2022/0019718 A1) teaches a reservoir simulator may include functionality for solving a multi-phase Darcy equation model to simulate fluid-fluid interface interactions in the reservoir. Specifically, the reservoir simulator may implement a simulation model that uses known subterranean fluid movement parameters and specific material parameters to screen a subterranean area of interest. Upon screening the subterranean area of interest, the simulation model may be used for determining an appropriate water chemistry for injecting in an oil recovery process. As such, the simulation model provides a basis for a precise injection technique for injection wells in order to increase extraction of oil. In the case of solving the multi-phase Darcy equation model, the surface viscosity of the fluid-fluid interface becomes as an input to the relative permeability curve in the multiphase Darcy model.
	Hansen (US 2009/0294122 A1) teaches a method comprising establishing and numerically processing a transport model of fluid transport inside the conduit element. The transport model further includes a model of fluid transport in a predetermined space around said conduit element.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863